DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on October 07, 2022.
3.	Claims 1 and 11 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Continued Examination Under 37 CFR 1.114

5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby et al. (U.S. Patent No. 11,049,074) (hereinafter ‘Eby’) in view of Jacobs (U.S. Patent No. 10,108,986) and further in view of Piramuthu et al. (U.S. Patent No. 11,200,611) (hereinafter ‘Piramuthu’), and further in view of Viswanath et al. (U.S. Pub. No. 2015/0242902) (hereinafter ‘Viswanath’).

Claims 1 and 11:  Eby discloses a system and method for presenting promotion indicators to users, the system comprising: 
a database, wherein the database is configured to store user data, Eby teaches the user identifier and any other account information stored in the mobile device 102 may be entered into the mobile device by the user (e.g., via the user interface) or may be downloaded onto the mobile device 102, for example, through the store application 114 (see at least column 8 lines 7-42);
a control circuit, wherein the control circuit is configured to: 
receive, from a mobile device, a user identifier associated with a user, Eby teaches the user identifier and any other account information stored in the mobile device 102 may be entered into the mobile device by the user (e.g., via the user interface) or may be downloaded onto the mobile device 102, for example, through the store application 114 (see at least column 8 lines 7-42); 
determine, based on the user identifier, an identity of the user, Eby teaches the user identifier 116 may be used by one or more components of the environment 100 to determine an identity of the user or otherwise retrieve customer information associated with the user (see at least column 8 lines 24-62);
receive, from the mobile device, a location indicator, Eby teaches the user identifier and any other account information stored in the mobile device 102 may be entered into the mobile device by the user (e.g., via the user interface) or may be downloaded onto the mobile device 102, for example, through the store application 114 (see at least column 8 lines 7-42);
determine, based on the location indicator, a location of the mobile device, Eby teaches the central system 106 sends the in-store location of the mobile device 102 to the store system 104 via the communication network (see at least column 27 lines 8-22); 
select, based on the identity of the user and the location of the mobile device, a promotion, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
transmit, for presentation via the mobile device, a promotion indicator associated with the promotion, wherein the promotion indicator is associated with a location near the location of the mobile device, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
an application configured to be executed on the mobile device, wherein the application when executed by the mobile device is configured to: 
receive, from the control circuit, the promotion indicator associated with the promotion, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
cause presentation, to the user, of a notification that the promotion indicator is available, Eby teaches the promotions alert 504 can be sent in response to detecting the customer 202 within the vicinity of an aisle, department, or other section of the store 200 that has an applicable promotion, special, or other offer, and/or after the customer 202 has been waiting or dwelling near that section of the store 200 for a threshold period of time (see at least column 17 lines 24-62);
determine that the mobile device is oriented toward the location, Eby teaches the central system 106 providing the alert 504 to the mobile device 102 when appropriate, or send the promotions alert 504 directly to the mobile device 102 via the store application (see at least column 17 lines 24-62);
in response to a determination that the user selected the promotion indicator via the user input device cause presentation, within the augmented reality presentation on the display, of a text portion that is associated with the promotion indicator and that provides a description of the promotion, Eby teaches the third-party provider can provide relevant promotional information to the central system 106 in bulk, and the central system 106 can be configured to store the provided information in a database (e.g., the store database) and retrieve appropriate promotional information when generating the promotions alert 504, Eby further teaches if the customer is standing or dwelling in a health and wellness department (such as, e.g., customer 202c between health & wellness 2) aisles 5 and 6, as shown in FIG. and/or a beauty department for the store for more than the threshold time, the central system 106 may send the product selector prompt to the mobile device 102, the prompt configured to open a product selector tool for helping the customer locate or select an appropriate product. As another example, if the customer is standing or dwelling near a pharmacy counter (such as, e.g., customer 202d near pharmacy counter 208, as 2) shown in FIG. of the store for more than the threshold time, the central system 106 may send the Rx chat prompt to the mobile device 102, the prompt configured to open a chat interface for enabling the customer to message or communicate with an online customer service representative, a pharmacist, or other store employee to discuss a pharmacy product or the customer's pharmacy order ((see at least column 17 lines 24-62 and column 28 lines 9-28); and
cause transmission, to the database for storage, of the user identifier and an indication of the promotion, , Eby teaches the central system 106 providing the alert 504 to the mobile device 102 when appropriate, or send the promotions alert 504 directly to the mobile device 102 via the store application (see at least column 17 lines 24-62).
While Eby teaches the limitations mentioned above, Eby does not explicitly teach promotion indicator based on gyroscope data.  However, Jacobs teaches data metrics collected from a temperature sensor (sensor such as a gyroscope) indicates that the end user is located in a hot environment, and the system forwards to the end-user an image branding function that adds a label depicting a cold refreshing drink offered by a reseller, a sensor may refer to a gyroscope (see at least column 13 lines 40-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Eby to modify to combine the teaching of Jacobs’ Gyroscope data in order to target users according to their needs and location.
While Eby in view of Jacobs teach all the limitations mentioned above, Eby in view of Jacobs do not explicitly teach in response to a determination that the mobile device is oriented toward the location of the promotion indicator, causing presentation to the user on the display of an augmented reality presentation including the promotion indicator associated with the promotion, (promotion taught by Eby).  However, Piramuthu teaches the object inventory manager module 120 may generate this AR digital content 126 for output via a user interface of the computing device 102 (see at least column 5 lines 28-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the combination of Eby and Jacobs to modify to combine the teaching of Piramuthu an augmented reality system in order to be able to view supplemental information.
While the combination of Eby, Jacobs and Piramuthu teach the limitations mentioned above, Eby in view of Jacobs and further in view of Piramuthu do not explicitly teach the promotion indicator in the augmented reality presentation being selectable by a user via a user input device of the mobile device.  However, Viswanath teaches consumer device 106 may be configured to generate and/or provide a consumer interface to a display of the consumer device. The consumer interface may be configured to receive consumer input data for viewing, searching, and/or otherwise interacting with an impression including one or more promotions and/or one or more items. The consumer input data may be generated via one or more input devices including, without limitation, a touchscreen, a microphone, a camera, and/or a motion sensor device (e.g., an accelerometer, gyroscope, etc.). As discussed in greater detail below, various types of predefined consumer input data, referred to herein as "compound consumer inputs," may be associated with various commands that allow the consumer to interact with the system 102 and/or the promotional and marketing service, and further teaches upon the consumer interacting with the consumer input definition interface, in step 310, corresponding input definition data defining the interactions may be received at the consumer input definition interface, and finally teaches a promotion may include user selectable promotion parameters and/or predefined groups of promotion parameters (e.g., select a first promotion parameter group of a promotion including a $5 accepted value and a $10 promotional value promotion and/or second promotion parameter group of the promotion including a $10 accepted value and a $20 promotional value) and also the first touch may select a promotion and a second touch, while the first touch is held, may be used to select the one or more promotion parameters (see at least paragraphs 0115, 0138 and 0238).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Eby, Jacobs and Piramuthu to modify to combine the teaching of Viswanath selectable promotion parameters in order to have immediate access to promotions and purchasing promotions.

Claims 2 and 12:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Eby further teaches, further comprising: a point-of-sale (POS) system, wherein the POS is configured to: retrieve, from the database, the indication of the promotion; and apply, to a purchase associated with the user, the promotion, (See at least column 5 lines 30-36, column 17 lines 24-62).

Claims 3 and 13:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 2 and 12 and Eby further teaches, wherein the POS system is one of 1) an in-store terminal and the user completes the purchase via the in-store terminal and 2) cloud-based and the user completes the purchase via the application executing on the mobile device, (See at least column 5 lines 30-36).

Claims 4 and 14:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the user data includes one or more of transaction histories, browsing histories, user demographics, user preferences, dates associated with users, and user identifiers, (See at least column 22 line 58 through column 23 line13).

Claims 5 and 15:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Piramuthu further teaches wherein the application generates the augmented reality presentation, Piramuthu teaches the object inventory manager module 120 may generate this AR digital content 126 for output via a user interface of the computing device 102 (see at least column 5 lines 28-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Eby to modify to combine the teaching of Piramuthu an augmented reality system in order to be able to view supplemental information.

Claims 6 and 16:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 5 and 15 and Eby further teaches wherein the application is associated with a retailer, (see at least column 8lines 24-62).

Claims 7 an d17:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the promotion is one or more of a discount, a subscription offer, an availability, and a sale(see at least column 17 lines 24-62).

Claims 8 and 18:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the promotion indicator is one or more of a gem, a box, a present, a bag, a symbol, and a word(see at least column17 lines 24-62).

Claims 9 and 19:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Eby further teaches further comprising: the mobile device, wherein the promotion indicator is viewable only on the mobile device (see at least column 8 lines 22-42).

Claims 10 and 20:  Eby in view of Jacobs and further in view Piramuthu and further in view of Viswanath disclose the system and method according to claims 1 and 11 and Eby further teaches wherein the mobile device includes a Bluetooth radio, and wherein the location of the mobile device is based on Bluetooth low energy (BLE) technology. wherein the mobile device includes a Bluetooth radio, and wherein the location of the mobile device is based on Bluetooth low energy (BLE) technology (see at least column 5 lines 37-53 and column 7 lines 29-36).

Response to Arguments

10.	Applicant’s arguments with respect to the rejection of amendment claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Ralston et al. (U.S. Patent No. 9,225,760) talks about the data may also include metadata derived from the video and audio data being captured or derived from the process of video capture. It may also include metadata derived from additional sensor devices for example jitter data derived from a gyroscope or angular rate sensor. This additional data can be used in various ways in the video editing, storing, search, retrieval, location identification, integration with advertising, video offerings to camera users and other services described in this application (see at least paragraph 0195).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/01/2022